Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of seamless steel oil well casing exported from England on or about October 30, 1958.
IT IS FURTHER STIPULATED AND AGREED that the export value for such merchandise, as that value is defined in section 402(b) of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956, is the appraised values less 2%% discount net packed and that such merchandise is not described on the final list of products (T.D. 54521) which are not subject to the amended provisions.
IT IS FURTHER STIPULATED AND AGREED that this appeal for re-appraisement be submitted on this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise here involved and that such values were the appraised values, less 2% per centum discount, net, packed.
Judgment will be entered accordingly.